 1
   Martha G. Bronitsky
 2 Chapter 13 Standing Trustee
   Po Box 5004
 3 Hayward,CA 94540
   (510) 266- 5580
 4
     Trustee for Debtor(s)
 5                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 6                                   OAKLAND DIVISION

 7
     In re
 8           Carol Lee Depuydt-Meier                 Chapter 13 Case No. 20-41288-WJL13
 9

10
                                    debtor(s)
11           CHAPTER 13 TRUSTEE'S OBJECTION TO CLAIM OF EXEMPTIONS
12       Martha G. Bronitsky, Chapter 13 Standing Trustee ("Trustee"), objects to the Debtor's

13 claim of exemptions.

14       The Trustee requests, that the Court take judicial notice of its own records in the case

15 herein in support of the facts set forth below. Fed.R.Evid.201.

16

17                                 BACKGROUND & ANALYSIS

18       1. Debtor filed this case on August 03, 2020.

19       2. California is an opt-out state. Debtors may not take the federal exemptions contained

20 in 11 U.S.A § 522(D). Cal Code Civ. Proc. § 703.130. California offers debtors alternative

21
     exemption schemes-one based on California's regular judgment exemptions.
22 (Cal. Code Civ. Proc. §§ 703.010 to 704.995, hereafter the "regular exemptions") and

23
     another substantially similar to the federal bankruptcy exemptions (Cal. Code Civ. Proc. §
24
     703.140(b), hereafter the "special exemptions"). Cal Code Civ. Proc § 703.140. In
25
     California, debtors in bankruptcy can choose either the regular exemptions or special
26
     special exemptions. Cal. Code Civ. Proc. § 703.140.
27


Case: 20-41288        Doc# 35     Filed: 09/08/20     Entered: 09/08/20 15:33:53         Page 1 of 3
 1
        3. Debtor has not cited any legal authority (i.e. statute) in exemption of her homestead,
 2
     electronics, piano, clothes, and retirement. Debtor is in no way entitled to a homestead
 3 exemption of $362,000.00. Debtor is at most entitled to a $75,000.00 homestead exemption

 4 pursuant to CCP 704.730.

 5                                              CONCLUSION
            WHEREFORE, the Trustee respectfully objects to the Debtor’s claimed exemptions. A
 6
     hearing shall be set, when and if necessary, based on further investigation and analysis.
 7
     RESPECTFULLY SUBMITTED
 8

 9
     Date: September 08, 2020                                    /s/ Martha G. Bronitsky
10
                                                                 Signature of Martha G. Bronitsky
11                                                               Chapter 13 Standing Trustee

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


Case: 20-41288        Doc# 35     Filed: 09/08/20     Entered: 09/08/20 15:33:53        Page 2 of 3
 1 In re
            Carol Lee Depuydt-Meier                Chapter 13 Case No.
 2                             debtor(s)           20-41288-WJL13

 3
                                  CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document
 5 on the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor
   representatives and the registered agent for the creditor by depositing it in the United
 6 States mail with first class postage attached thereto.

 7
   I declare under penalty of perjury under the laws of the State of California that the
 8
   foregoing is true and correct.

 9
   Carol Lee Depuydt-Meier
   61 Rudgear Drive
10                                               Pro Per
   Walnut Creek,CA 94596
11
                                                 (Counsel for Debtor)
12 (Debtor(s))

13

14

15

16 Date: September 08, 2020                        /s/ Nima Ghazvini
                                                   Nima Ghazvini
17

18

19

20

21

22

23

24

25

26

27


Case: 20-41288      Doc# 35     Filed: 09/08/20     Entered: 09/08/20 15:33:53        Page 3 of 3
